Citation Nr: 0417811	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-17 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a higher initial rating for service-
connected residual of cold injury, frostbite of the right 
great toe, currently evaluated as 10 percent disabling.  

3.  Entitlement to a higher initial rating for service-
connected residual of cold injury, frostbite of the left 
great toe, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1949 to July 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The issue of entitlement to service connection for a low back 
disorder is the subject of the REMAND that follows.  The 
appeal on this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected right great toe 
disability is manifested by subjective complaints of numbness 
and objective evidence of peripheral neuropathy that supports 
a finding of numbness of the right great toe.  

3.  The veteran's service-connected left great toe disability 
is manifested by subjective complaints of numbness and 
objective evidence of peripheral neuropathy that supports a 
finding of numbness of the left great toe.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for residual of cold injury, frostbite of the 
right great toe have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 7122 (2003).

2.  The schedular criteria for an initial rating in excess of 
10 percent for residual of cold injury, frostbite of the left 
great toe have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.71a, Diagnostic Code 7122 (2003).

3.  The schedular criteria for an initial separate rating of 
10 percent for peripheral neuropathy of the right lower 
extremity have been approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.124a, Diagnostic Code 8521 (2003).

4.  The schedular criteria for an initial separate rating of 
10 percent for peripheral neuropathy of the left lower 
extremity have been approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.124a, Diagnostic Code 8521 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the course of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the November 2000 rating decision and 
October 2002 Statement of the Case (SOC), which together 
provided the veteran with notice as to the evidence needed to 
substantiate his claims and the reasons for the ratings 
assigned the residuals of cold injuries to the great toes.  
The SOC provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA.  Lastly, in 
correspondence dated in March 2001, the RO advised the 
veteran of the VCAA, VA's duties there under, and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, No. 01-944 (Vet. App. June 24, 2004) [Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), opinion withdrawn by No. 
01-944 (Vet. App. June 24, 2004)].  In Pelegrini, the Court 
reaffirmed that the enhanced duty to notify provisions under 
the VCAA should be met prior to an initial unfavorable agency 
of original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the veteran in March 
2001 was not given prior to the first AOJ adjudication of the 
claim, the RO held the record open for the prescribed one-
year period within which the veteran had to submit any 
additional information and evidence.  The case was 
reconsidered again in October 2002 by a Decision Review 
Officer and the SOC was provided to the veteran.  Also, the 
Board notes that the notice was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  
There was no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims, or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159 (b)(1) (2003).  Nevertheless, the RO asked the 
veteran for all the information and evidence necessary to 
substantiate the claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  The Board notes that medical evidence 
that addresses the severity of the veteran's service-
connected disabilities has already been associated with the 
file (QTC Medical Services (QTC) examination report dated in 
April 2001).  The QTC examination report shows that the 
veteran reported that he never received treatment for his 
great toes and he was currently not on any treatment.  Thus, 
there is no outstanding relevant medical evidence to obtain.  
Therefore, it can be concluded, based on the particular facts 
and circumstances of the case, the omission of the request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  

The veteran was not advised of the VCAA with respect to the 
"down-stream question" of the degree of disability of the 
right and left great toes.  The claim for a higher initial 
rating was raised in the Substantive Appeal and Statement of 
Accredited Representative in Appealed Case.  In VAOPGCPREC 8-
03, the VA General Counsel noted that although it appeared 
that an NOD that first raised an issue satisfied the 
38 C.F.R. § 3.1(p) definition of application, he did not 
interpret 38 C.F.R. § 3.1(p) as requiring 38 U.S.C.A. 
§ 5103(a) notice upon receipt of an NOD raising a new issue.  
VAOPGCPREC 8-03 p. 3.  The General Counsel, however, noted 
that under 38 U.S.C.A. § 7105(d)(1), upon receipt of a NOD in 
response to a decision on a claim, the AOJ must take 
development or review action it deems proper under applicable 
regulations.  VAOPGCPREC 8-03 p. 3-4.  The Board finds that 
the underlying reasoning of the General Counsel opinion 
applies to the facts of this case.  The Board further finds 
that statements from the veteran do not indicate that any 
additional development should have been conducted by the RO.     

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.   The Board also concludes that VA's duty to assist 
has been met.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.

The veteran's service-connected residuals of cold injury, 
frostbite of the right and left great toes are presently 
assigned a 10 percent rating for each toe under Diagnostic 
Code 7122.  38 C.F.R. § 4.104, Diagnostic Code 7122 (2003).  
A 10 percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity.  Id.  A 20 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity, plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Id.  A 30 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following:  tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  Id.  
Note (1) to Diagnostic Code 7122 instructs the rater to 
separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
diagnostic code 7122.   Note (2) to Diagnostic Code 7122 
instructs the rater to evaluate each affected part (e.g., 
hand, foot, ear, nose) separately and combine the ratings in 
accordance with  38 C.F.R. §§ 4.25 and 4.26.  

The QTC examination report shows that the veteran reported 
that he never received treatment for his great toes and he 
was currently not on any treatment.  He had had no amputation 
or tissue loss.  He denied any extremity sensitivity to cold.  
He complained of numbness in the great toes bilaterally that 
began roughly three to five years ago, and he only really 
noticed it when he was sitting still.  He denied any real 
pain "per se," rather it was more "irritating."  It did 
not affect his sleep.  He denied any recurrent fungal 
infections, scarring, disturbance of nail growth, skin 
cancer, arthritis, stiffness, edema, changes in skin color, 
or changes in skin thickness.  Sometimes his body felt a 
little cold even in hot weather.  The QTC examiner noted that 
the veteran stressed that he had no medical problems at the 
time.      

On examination of the great toes, the area that the veteran 
claimed to be injured by the cold, showed normal color and no 
edema.  The temperature was normal.  There was no atrophy.  
Texture of the skin was normal.  There was no ulceration.  
The hair growth was absent in all the toes.  There was no 
evidence of fungus.  There were no missing nails and no nail 
dystrophy or atrophy.  There was no deformation or atrophy of 
the toes.  There was no loss of tissue of the digits.  There 
were no joints affected by the cold.  The neurological 
examination revealed a slight decrease in sensation of the 
right and left great toes compared to the other toes.  X-rays 
of the feet only revealed plantar spurs.  The nerve 
conduction velocity (NCV) study revealed abnormal nerve 
conduction velocity study of the lower extremities, due to a 
delayed sural sensory response.  In addition, the "H/F" 
wave were both delayed.  The QTC examiner noted that the NCV 
findings suggested a proximal disturbance such at the level 
of the nerve roots, probably, and a mild underlying sensor 
neuropathy. 

The QTC examiner diagnosed status-post cold exposure with 
residual decreased hair growth and peripheral neuropathy, 
bilateral lower extremities.  The QTC examiner commented that 
the veteran maintained that the residual of his cold exposure 
was the numbness of the great toes.  The QTC examiner 
reported that the peripheral neuropathy supported the 
findings of numbness of the great toes, secondary to L5-S1 
changes. 

The medical evidence of record shows that the veteran's 
service-connected great toe disabilities are manifested by 
subjective complaints of numbness and objective evidence of 
peripheral neuropathy that supports findings of numbness of 
the great toes.  The only symptom associated with the 
disabilities is numbness.  The veteran is not entitled to the 
next higher rating of 20 percent under Diagnostic Code 7122 
where there are no additional symptoms such as tissue loss, 
nail abnormalities, etc.  38 C.F.R. § 4.104, Diagnostic Code 
7122 (2003).  

The QTC examiner, however, also medically associated findings 
of peripheral neuropathy with numbness in the veteran's great 
toes.  In accordance with Note (1) to Diagnostic Code 7122, 
the veteran is entitled to a separate evaluation for 
peripheral neuropathy.  The Board finds that the bilateral 
peripheral neuropathy may be rated by analogy to paralysis of 
the lower extremities under Diagnostic Code 8521.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8521 (2003).  Under Diagnostic Code 
8521, a 10 percent rating is assigned for mild incomplete 
paralysis of the external popliteal nerve.  Id.  The QTC 
examiner diagnosed bilateral peripheral neuropathy and noted 
a mild underlying sensor neuropathy.  The Board resolves 
reasonable doubt in favor of the veteran that the peripheral 
neuropathy more closely approximates the mild symptomatology 
associated with a 10 percent rating under Diagnostic Code 
8521.  38 C.F.R. §§ 3.102, 4.3 (2003).  As the Board has 
resolved reasonable doubt in favor of the veteran that his 
disability more closely approximates a 10 percent rating, it 
follows that the veteran would not be entitled to the next 
higher rating of 20 percent under Diagnostic Code 8521.  38 
C.F.R. § 4.7 (2003).  Thus, the Board finds that the veteran 
is entitled to separate compensable ratings of 10 percent for 
each lower extremity for peripheral neuropathy as a 
complication of the cold injuries.  

The Board notes that the veteran's service-connected great 
toe disabilities have not been shown to be manifested by 
greater than the criteria associated with a 10 percent rating 
under Diagnostic Code 7122 and a 10 percent rating under 
Diagnostic Code 8521, during any portion of the appeal 
period.  Accordingly, a staged rating is not in order and the 
assigned ratings are appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's great toe disabilities cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, to the extent that the veteran's great toe 
disabilities interfere with his employability, the currently 
assigned 10 percent ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

A higher initial rating in excess of 10 percent for service-
connected residual of cold injury, frostbite of the right 
great toe under Diagnostic Code 7122 is denied. 

A higher initial rating in excess of 10 percent for service-
connected residual of cold injury, frostbite of the left 
great toe under Diagnostic Code 7122 is denied. 

An initial separate rating of 10 percent for peripheral 
neuropathy of the right lower extremity is granted, subject 
to the law and regulations controlling the award of monetary 
benefits.
 
An initial separate rating of 10 percent for peripheral 
neuropathy of the left lower extremity is granted, subject to 
the law and regulations controlling the award of monetary 
benefits.





REMAND

The service medical records include the separation Report of 
Medical History that notes that the veteran reported that he 
experienced backaches on long or rough rides.  The QTC 
examination report and a December 2001 VA x-ray of the lumbar 
spine show that the veteran is currently diagnosed with a low 
back disorder manifested by spondylolisthesis, degenerative 
changes, and disc space narrowing. 
As the veteran is currently diagnosed with a low back 
disorder and complaints of low back problems are noted in the 
service history report, VA has a duty to assist the veteran 
in substantiating his claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  Therefore, the Board 
finds that the veteran should be afforded a VA examination to 
determine whether the currently diagnosed low back disorder 
is related to his military service.  


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should afford the veteran an 
appropriate medical examination to 
ascertain the identity and etiology of 
any low back disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any low back disorder found on 
examination is at least as likely as not 
attributable to an in-service low back 
injury, essentially as the veteran has 
related this event or any other incident 
of service.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



